Citation Nr: 1036180	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse and daughter


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran and his spouse and daughter testified at a Travel 
Board hearing before the undersigned Acting Veterans Law Judge in 
July 2010.  A transcript of the hearing is associated with the 
claims file.  During the hearing, he submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service connected for bilateral sensorineural 
hearing loss, tinnitus, and cold injury residuals of both hands 
and both lower extremities.  He has also been awarded a total 
disability rating based on individual unemployability (TDIU).  In 
December 2008, he filed an application for specially adaptive 
housing or special home adaptation grant.  

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to compensation for permanent and total disability due 
to: (1) the loss or loss of use of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity; (3) the loss or loss or use of one lower 
extremity together with residuals of organic disease or injury 
that so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809 (2009).

In his August 2009 VA Form 9, the Veteran stated that his service 
connected bilateral cold weather injuries to his feet had 
worsened to the point that he could no longer walk unaided.  At 
his July 2010 hearing, the Veteran testified that his service 
connected cold injuries to his bilateral feet caused swelling and 
numbness that made him unable to walk.  He has received cortisone 
shots in the past that have provided brief periods of relief, but 
usually his feet were severely swollen.  He further testified 
that he was no longer able to ambulate with a cane.  The 
Veteran's representative argued that this bilateral foot 
disability was severe enough to equate to the loss of use of both 
lower extremities, which would qualify the Veteran for special 
adaptive housing.

VA outpatient records show that the Veteran has difficulty 
ambulating and uses a wheelchair.  These records cite several 
factors that contribute to his decreased mobility included 
service-connected and nonservice-connected disabilities.  The 
record does not contain an opinion as to the effect of the 
Veteran's service-connected disabilities alone have on his 
balance and locomotion.  Therefore an examination and 
accompanying opinion are necessary to address this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA medical examination, to determine the 
current severity and manifestations of his 
service-connected cold injury residuals of 
both hands and the lower extremities, to aid 
in determining entitlement to specially 
adapted housing.  The claims file must be 
made available to the examiner for review.  
Any indicated tests and studies must be 
accomplished.  All clinical findings must be 
reported in detail.  The examiner must 
comment on the severity of each of the 
Veteran's service-connected disabilities due 
to cold injury residuals.  

Following examination of the Veteran, the 
examiner must provide opinions as to whether 
it is at least as likely as not (50 
percent or greater probability) that, 
regardless of the Veteran's various other 
nonservice-connected disorders (i.e., 
stenosis of the spine cord, degenerative 
joint disease of the right shoulder and of 
the bilateral hips and knees, and gout), his 
service-connected disabilities, alone, are 
responsible for: (1) the loss, or loss of 
use, of both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) 
the loss, or loss of use, of one lower 
extremity together with residuals of organic 
disease or injury, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or 
(3) the loss, or loss of use, of one lower 
extremity together with the loss or loss of 
use of one upper extremity, which so affect 
the functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
The term "preclude locomotion" means the 
necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a 
normal mode of locomotion although occasional 
locomotion by other methods may be possible.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in a printed 
report.  If any opinion cannot be provided, 
the examiner should explain the reason(s) 
why.

2.  After completion of the above, and any 
additional notification and development 
deemed warranted, readjudicate the issue on 
appeal.  If any determination remains adverse 
to the Veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond before returning the 
claim to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

